Citation Nr: 1703511	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  15-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to February 20, 2015 for a lumbar spine disorder and in excess of 40 percent thereafter.

2.  Entitlement to an earlier effective date for a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970 and from April 1971 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that this matter was previously before the Board, and, in June 2016, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not manifest a forward flexion of 30 percent or less until after February 20, 2015; and he did not manifest ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  The Veteran was unable to secure and maintain substantially gainful employment as early as February 14, 2016, and he had been assigned a combined disability rating of at least 70 percent and granted service connection for a disability that was at least 40 percent disabling prior to February 14, 2016.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent prior to February 20, 2015 for a lumbar spine disorder and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for an effective date of February 14, 2016 for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a personal hearing before the Board, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes, in June 2016, these matters were remanded in order to obtain additional treatment records and medical opinions.  Additional treatment records and an additional medical opinion have been submitted in substantial compliance with the Board's remand instructions.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Lumbar Spine Disorder

At issue is whether the Veteran is entitled to service connection for a lumbar spine disorder.  

The Veteran first sought service connection for a lumbar spine disorder in September 2013, and, in June 2014, the RO granted service connection and assigned a disability rating of 20 percent effective one year prior to the date the claim was received.  The Veteran filed for an increased disability rating in February 2015, and, in April 2015, the RO increased the Veteran's disability rating to 40 percent effective the date the increased rating claim was received.  The Veteran appealed.  In light of the fact that the Veteran filed a notice of disagreement within one year of notification of the June 2014 rating decision; the period on appeal is from September 2013 to present.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Spinal disability ratings are assigned pursuant to the Formula for Rating IVDS Based on Incapacitating Episodes and the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

IVDS Formula

The Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.  In order to qualify for this rating criteria a Veteran must manifest incapacitating episodes which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

The Veteran submitted a medical opinion from his private physician Dr. Burns who opined that the Veteran was experiencing incapacitating episodes due to his IVDS, and that as a result the Veteran had experienced incapacitating episodes for over eight weeks.  See September 2015 Dr. Burns Opinion.  However, the opinion did not specifically note that bed rest had been prescribed.  The Veteran testified at a personal hearing in March 2016 that, by Dr. Burn's recommendation, he would remain in bed except for travel back and forth from the bathroom to the bedroom for over eight weeks a year.  Moreover, the Veteran's spouse indicated that VA treatment records memorialize Dr. Burn's recommended treatment.  See Transcript, pp. 7-10.  Finally, a March 2015 VA examination report indicated a history of physician prescribed bed rest for four weeks relying on a disability benefits questionnaire submitted by Dr. Burns that same month.

As previously noted in a June 2016 Board remand, neither Dr. Burn's September 2015 opinion nor his March 2015 disability benefits questionnaire are sufficient to grant the Veteran an increased disability rating.  Nevertheless, it was sufficient to trigger VA's duty to assist in order to remand the matter in order to obtain additional treatment records in VA's possession that memorialize any physician prescribed bed rest and an additional VA medical opinion.  

Additional treatment records associated with the claims file are silent for reports of physician prescribed bed rest for IVDS.  A June 2016 VA medical opinion indicates that, other than the March 2015 disability benefits questionnaire which the Board has already determined was inadequate, there is no evidence of physician prescribed bed rest for IVDS.  Finally, Dr. Burns provided an additional private opinion in August 2016 in order to further illuminate the Veteran's disability in reference to his previous opinions.  Dr. Burns indicated that the Veteran had spent approximately 12 weeks in bed, and that bed rest was appropriate given the Veteran's conditions including separate neurological conditions of the bilateral lower extremities.  Dr. Burns also noted that the amount of bed rest would increase after the Veteran would participate in physical therapy to treat chronic pain.  

From a review of the treatment records themselves, there is not actually record of bed rest specifically being prescribed.  Dr. Burns has on several occasions suggested that the Veteran was required to stay in bed, and estimated the amount of time in bed during a year.  However, even if it was accepted that the Veteran was prescribed bed rest for the entirety of the time noted that the Veteran had been in bed, a higher rating would not be mandated.

The schedular rating criteria for evaluating intervertebral disc syndrome provides a 40 percent rating when incapacitating episodes requiring prescribed bed rest and treatment by a physician have a duration of between 4-6 weeks.  A 60 percent rating (the highest schedular rating) is assigned for at least 6 weeks of bed rest in a 12 month period.

Alternatively to rating based on incapacitating episodes and prescribed bed rest, as discussed below, the schedular rating criteria allow for orthopedic and neurologic impairment from a back disability to be rated separately and combined.

Here, the Veteran's orthopedic rating for his back was 20 percent prior to February 20, 2015 and 40 percent thereafter.  He also received a neurologic rating for his right lower extremity at 10 percent prior to February 20, 2015, at 20 percent until March 25, 2015 and at 40 percent from March 26, 2015.  His radiculopathy of the left lower extremity has been rated at 20 percent.

Thus, the Veteran's orthopedic and neurologic impairment combined to 50 percent as of September 27, 2013, to 60 percent from February 20, 2015, and to 70 percent from March 26, 2015.

However, at no time during the course of the appeal prior to February 20, 2015 did the evidence show incapacitating episodes with prescribed bed rest of at least six weeks.  As such, a rating of 60 percent would not be warranted based on prescribed bed rest.

As such, the Board will consider a higher rating based on orthopedic impairment, noting that the neurologic impairment was previously adjudicated by the Board in its 2016 decision.

General Formula

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 20 percent is assigned when a Veteran manifests a forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).  

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Neither a 50 percent disability rating nor a total disability rating are raised by the record, because the Veteran's VA examinations in April 2014 and March 2015 both indicated that he did not have any ankylosis.  Furthermore, the Veteran has not claimed, in any of his written statements, nor do any of his private or VA treatment records indicate that he has lost all motion in his spine.  Therefore, there is no adequate basis to assign a disability rating of 50 percent or a total disability rating as ankylosis of the lumbar spine is not present.  Moreover, the Board shall only consider assigning a disability rating of 40 percent based on criteria other than ankylosis.

Treatment records throughout the period on appeal indicate that the Veteran sought treatment for back pain.  Additionally, the Veteran submitted multiple statements indicating that he experienced debilitating back pain severe enough to limit his daily activities.

The Veteran underwent a VA examination in April 2014.  The Veteran reported that he experienced back pain that radiated down his lower extremities.  The Veteran's forward flexion was measured to 65 degrees and his combined range of motion was 150 degrees.  The Veteran manifested objective evidence of pain on motion, but he was able to perform three repetitions of range of motion testing.  After repetitive range of motion testing the Veteran's forward flexion was reduced to 55 degrees, and his combined range of motion was reduced to 135 degrees.  The examiner also noted that the Veteran manifested the following functional loss and impairments: less movement than normal; weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, or weight-bearing.  The Veteran did not manifest ankylosis of the spine.  The examiner noted that the Veteran constantly used braces and canes.

The Veteran submitted a private opinion from Dr. Burns, his private physician, in May 2014.  Dr. Burns noted that the Veteran had sought treatment for back pain throughout the period on appeal, and that the Veteran manifested constant chronic and highly debilitating low back pain.  

The Veteran underwent another VA examination in March 2015.  The Veteran reported experiencing back pain which caused trouble sleeping and forced him to constantly change his position to alleviate pain.  The Veteran's forward flexion was measured to 30 degrees and his combined range of motion was 100 degrees.  The Veteran manifested objective evidence of pain on motion, but he was able to perform three repetitions of range of motion testing.  After repetitive range of motion testing the Veteran's forward flexion remained 30 degrees, but  his combined range of motion was reduced to 80 degrees.  The examiner also noted that the results of the Veteran's examination were medically consistent with the Veteran's reports of functional loss that it was very painful when moving from a sitting position to a standing position, but the examiner was unable to conclude without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability.  The Veteran did not manifest ankylosis of the spine.  The examiner noted that the Veteran occasionally used braces and canes.

Dr. Burns submitted a disability questionnaire in March 2015.  The Veteran reported being unable to bend either fully or partially.  The Veteran's forward flexion was measured to 35 degrees and his combined range of motion was 150 degrees.  Dr. Burn's indicated that the Veteran's abnormal range of motion measurements contributed to his difficulty getting dressed.  Dr. Burns indicated that the Veteran was unable to perform repetitive motion testing, and that pain on weight bearing contributed to the following functional impairments: difficulty lifting groceries; less movement than normal; weakened movements; excess fatigability; pain on movement; interference with sitting; or interference with standing.  Dr. Burns estimated that the Veteran's pain, weakness, fatigability, and incoordination limits the Veteran's flexion to 30 degrees.  The Veteran did not manifest ankylosis of the spine.  The examiner noted that the Veteran occasionally used a cane.

In a September 2015 private opinion, Dr. Burns stated that the Veteran's lumbar spine degeneration caused significant debilitating pain preventing most activities including self-care.  Dr. Burns confirmed this assessment in another private opinion dated August 2016.  

The Veteran testified at a personal hearing in March 2016.  The Veteran reported that he had difficulty standing or siting for any length of time; as well as sleeping.  The Veteran further indicated that his pain had gotten worse over the years and made it difficult to enjoy time with his grandchildren.  The Veteran's reports were corroborated by his spouse's testimony.  See Transcript.

The weight of the evidence indicates that the Veteran is not entitled to a disability rating in excess of 20 percent prior to February 20, 2015.  The Board notes the Veteran's complaints of debilitating chronic back pain and limited range of motion - as well as the opinions of his private physicians - and finds them credible.  In order to warrant a disability rating in excess of 20 percent, however, the Veteran's forward flexion must be shown to be functionally limited to 30 degrees or less.  The Veteran's range of motion testing prior to February 20, 2015 revealed that his forward flexion was greater than 30 degrees.  Therefore, the Veteran was not entitled to a disability rating in excess of 20 percent prior to February 20, 2015.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Even if range of motion was slightly limited by pain however, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.

The Board notes that, in April 2014, a VA examiner also noted that the Veteran manifested the multiple functional losses and impairments, and that the Veteran manifested objective evidence of pain and reduced range of motion upon repetitive range of motion testing.  The Board also takes note that Dr. Burn's May 2014 private opinion indicated that the Veteran manifested constant chronic and highly debilitating low back pain, and, finally, that treatment records, statements, and testimony indicates that the Veteran sought consistently sought treatment for chronic debilitating back pain.

Nevertheless, the weight of the evidence indicates that the Veteran has not manifested functional loss sufficient to warrant a disability rating in excess of 20 percent prior to February 20, 2015, because the Veteran's additional functional loss must be evaluated in light of the schedular rating criteria, which is ultimately rooted in limitation of range of motion.  The Veteran's credible testimony and the pertinent treatment records do not explain to what degree the Veteran's range of motion was functionally limited.  Moreover in spite of the Veteran's manifest functional loss, the Veteran's forward flexion was only limited to 55 degrees after repetitive range of motion testing prior to February 20, 2015.  Thus the Veteran's forward flexion, even after taking into consideration any additional functional loss, is still well in excess of 30 degrees; the required limitation for a disability rating in excess of 20 percent.

The Veteran is not entitled to a disability rating in excess of 40 percent after February 20, 2015.  In order to meet the schedular rating criteria for a disability rating in excess of 40 percent, the Veteran needed to manifest ankylosis of the thoracolumbar or entire spine, and, as previously noted, ankylosis is not raised by the record.  Furthermore, DeLuca analysis cannot provide an adequate basis for a disability rating in excess of 20 percent either,  as in this case, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Here, the weight of the probative evidence of record indicates that the Veteran did not manifest a forward flexion of 30 percent or less until after February 20, 2015; and that he did not manifest ankylosis or IVDS during the period on appeal. Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to an increased disability rating for a lumbar spine disorder is denied.

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, or suggested that his service-connected disability ratings are so unique or unusual that it was not contemplated by the schedular rating criteria.

TDIU

In June 2016, the Board remanded the issue of TDIU, and, in November 2016, the RO granted the Veteran TDIU effective August 10, 2016.  In November 2016, the Veteran filed a statement seeking a disability rating earlier than August 10 2016.  
Therefore, the Board finds that the issue has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran testified at a personal hearing in March 2016 that he had not worked since mid-February.  See Transcript, pp. 3-4.  A July 2016 VA treatment records indicates that the Veteran reported having not worked since February 2016.  An August 10, 2016 application for TDIU indicated that the Veteran last date of employment was in February 2016.  The Board finds these reports credible and affords them great weight.  Therefore, the Board finds that the weight of the evidence indicates that the Veteran has not been able to secure and maintain substantially gainful employment since mid-February, 2016 (approximately February 14, 2016).  Additionally, the Board notes that the Veteran manifested a combined disability rating of 70 percent and a single disability evaluated as at least 40 percent disabling prior to February 14, 2016, thereby meeting the schedular rating criteria for TDIU.  As such, entitlement to TDIU is granted.


ORDER

A disability rating in excess of 20 percent prior to February 20, 2015 for a lumbar spine disorder and in excess of 40 percent thereafter is denied.

An effective date for TDIU from February 14, 2016 is granted; subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


